            Case 2:18-cv-03090-CDJ Document 13 Filed 02/21/19 Page 1 of 1




                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA

JESSE COMFORT,                                  :
      Plaintiff,                                :
                                                :                  CIVIL ACTION
       v.                                       :                  NO.: 18-3090
                                                :
OCWEN LOAN SERVICING,                           :
    Defendant.                                  :

                                            ORDER

       AND NOW, this 21st day of February, 2019, upon consideration of representations made

by counsel in the letter dated February 20, 2019, it is hereby ORDERED that the above-referenced

matter is DISMISSED pursuant to Local Rule 41.1(b).

       The Clerk of Court is directed to CLOSE this matter for statistical and all other purposes.




                                                            BY THE COURT:



                                                            /s/ C. Darnell Jones, II
                                                            C. DARNELL JONES, II          J.
